DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami (JP3198050B; machine translation relied upon) in view of Lopez (US Pub. No. 2012/0214933), Gormand (FR2351803) and optionally Shaw (US Pub. No. 2017/0057286).
Regarding claims 1 and 6, Matsunami teaches a tire and rim assembly, comprising a rim including two hooks (figure 2 – see hooked ends of the rim), and a tire structure combined with the rim, the tire structure comprising an air tube 5, a core 6 provided on the air tube, and a tread part 8 (taken to be the claimed tire outer layer) provided on the core, wherein the core includes a body part positioned above a transverse diameter of the air tube and a wing part positioned under the transverse diameter of the air tube, a lower end of the wing part is placed under an upper surface of the rim (paragraphs [0016]-[0051]; figures 1-2), with a specific embodiment showing a compression ratio and a compressed thickness of the body part falling within the claimed ranges (figure 2), and the core has a shore C 

    PNG
    media_image1.png
    905
    1006
    media_image1.png
    Greyscale


Regarding claim 4, it is noted that that claim language “a vertical extension of a wall surface of the rim” allows for a vertical extension from numerous points located on the wall surface of the rim, and Gormand teaches a specific embodiment where angles of tangent lines at contact points between a vertical extension of a wall surface of the rim and the tire outer layer would overlap the claimed range (see figure 4).
Regarding claim 5, Matsunami teaches a specific embodiment having a contact portion where the tire outer layer, the core, and the air tube are all in contact with each other is present in a space under the upper surface of the rim (figure 2).

Response to Arguments
Applicant's amendments filed January 26, 2022 traverse the pending rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Gormand.  
Applicant’s arguments filed January 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Matsunami does not teach or suggest a bicycle tire, but rather that it teaches a motorcycle tire. However, while it is noted that Matsunami teaches that in particular it relates to a motorcycle tire, the broadest teachings of the reference are directed to a two wheeler (see paragraph [0001]), such disclosure teaching or suggesting a bicycle tire. As additional evidence that it would be obvious to create such a tire as a bicycle tire, Shaw has been added as an optional reference .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.N.S/               
Examiner, Art Unit 1749                                                                                                                                                                                         February 10, 2022


/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749